       Case 3:15-cv-01397-BR   Document 142   Filed 12/08/20   Page 1 of 7




RALPH O. BLOEMERS,                       STEPHEN MADKOUR,
OSB # 984172                             OSB # 941091
ralph@crag.org - (503) 525-2727          smadkour@clackamas.us
 Crag Law Center                         Clackamas County Counsel
3141 E. Burnside Street                  2051 Kaen Road, Suite 460
Portland, OR 97214                       Oregon City, Or 97045
Fax: (503) 296-5454                      Tel. (503) 655-8362
   Attorney for Plaintiffs HRVRC &       Fax: (503) 742-5397
   Mike McCarthy                            Attorney for Plaintiff Clackamas
                                            County
JONATHAN M. RADMACHER,
OSB # 924314                             BILLY J. WILLIAMS,
McEwen Gisvold LLP                       OSB # 901366
jonathanr@mcewengisvold.com              United States Attorney
1100 SW 6th Ave, Suite 1600              SEAN E. MARTIN,
Portland, Oregon 97204                   OSB # 054338
Tel. (503) 412-3522                      Assistant United States Attorney
Fax: (503) 243-2687                      sean.martin@usdoj.gov
   Attorney for Plaintiff Mt. Hood       Office of the United States
   Meadows                               Attorney
                                         1000 S.W. Sixth Avenue, Suite 600
LISA KNIGHT DAVIES,                      Portland, OR 97204
OSB # 03356                              Telephone: (503) 727-1010
lkdavies@gorgelaw.com                    Telefax: (503) 727-1117
Peachey Davies & Myers P.C.                    Attorneys for Defendants
430 Industrial-PO Box 417
Hood River, Oregon 97031
Tel. (541) 386-2221
Fax: (541) 386-1381
   Attorney for Plaintiff Hood River
   County
     Case 3:15-cv-01397-BR       Document 142   Filed 12/08/20   Page 2 of 7




                 UNITED STATES DISTRICT COURT

                              DISTRICT OF OREGON

                              PORTLAND DIVISION




HOOD RIVER VALLEY RESIDENTS
COMMITTEE, an Oregon non-profit                     Case No.: 3:15-cv-01397-BR
corporation; MIKE MCCARTHY,
individually; HOOD RIVER COUNTY
by and through the Board of County          THIRTY-FOURTH JOINT
Commissioners of Hood River County,         STATUS REPORT
an Oregon municipal corporation;
CLACKAMAS COUNTY, by and
through the Board of County
Commissioners of Clackamas County,
an Oregon municipal corporation, and
MT. HOOD MEADOWS OREGON,
LLC, an Oregon LLC,

           Plaintiffs,

                         v.

GLENN CASAMASSA, Regional
Director of Region 6 of the Forest
Service; RICHARD PERIMAN,
Supervisor, Mt. Hood National Forest;
VICKI CHRISTIANSEN, Chief, Forest
Service; & UNITED STATES FOREST
SERVICE, an Administrative Agency of
the U.S. Department of Agriculture,

           Defendants.
       Case 3:15-cv-01397-BR   Document 142    Filed 12/08/20   Page 3 of 7




      In accordance with the order entered on August 24, 2020 (ECF 141),

the parties respectfully submit this further joint status report.

     Plaintiff Mt. Hood Meadows Oregon, LLC, and Defendants
report as follows (along with these parties’ separate statements):

      Since the parties’ last Joint Status Report (ECF 140), Mt. Hood

Meadows and Defendants continue to work to reach a land exchange

agreement pursuant to Section 1206 of the Omnibus Public Land

Management Act of 2009, as amended by the Mount Hood Cooper Spur Land

Exchange Clarification Act, Pub. L. No. 115-110 (Jan. 10, 2018).

      Defendants also report that the U.S. Forest Service expects to publish

in January 2021 a Final Environmental Impact Statement and draft Record

of Decision under the National Environmental Policy Act (“NEPA”) with

regard to the land exchange. After these documents are published,

individuals and other interested parties will be able to submit administrative

objections, which the U.S. Forest Service will consider under the processes

and timeframes set forth in its regulations. After the administrative-

objection process is complete, the Forest Service plans to publish a final

Record of Decision regarding the land exchange.

      It is the perspective of Mt. Hood Meadows and Defendants that the

continued stay of this action is appropriate, with an eye toward dismissal of

this action upon their entering into an exchange agreement. This action was


Page 1 –    THIRTY-FOURTH JOINT STATUS REPORT; HRVRC v.
            Casamassa, Case no. 3:15-cv-01397-BR
       Case 3:15-cv-01397-BR   Document 142    Filed 12/08/20   Page 4 of 7




brought because of an alleged failure to act or undue delay by the Forest

Service, but Defendants at this point are working cooperatively with Mt.

Hood Meadows and are doing as much as possible within their control to

complete a land exchange agreement with Mt. Hood Meadows without

further delay and to complete the appropriate NEPA review.

      As an alternative to further stay, Defendants for their part would

support dismissal of this case now, provided it is stipulated to be without fees

or costs to any party. Thrive counsel states it is agreeable to such a

dismissal. Such a dismissal would be appropriate, in Defendants’ view, given

factors including that this Court has questioned whether it has subject-

matter jurisdiction over this action and that no party has prevailed on the

merits of any of the claims alleged.

      Mt. Hood Meadows further states as follows: HRVRC (aka Thrive) has

announced its intention to fight if it doesn't like the exchange agreement

reached by Meadows and the USFS. [www.thrivehoodriver.org/mt-hood-land-

trade-update]. Given that this pending lawsuit was brought by HRVRC in

order to force completion of the land exchange between Meadows and the

USFS, Meadows would oppose dismissal of the case prior to completion of the

exchange, and believes that the next JSR should be made to the court in

three months.



Page 2 –    THIRTY-FOURTH JOINT STATUS REPORT; HRVRC v.
            Casamassa, Case no. 3:15-cv-01397-BR
       Case 3:15-cv-01397-BR    Document 142    Filed 12/08/20   Page 5 of 7




    Plaintiffs Hood River Valley Residents Committee and Mike
McCarthy report as follows:

      Plaintiffs Thrive (formerly Hood River Valley Residents Committee)

and Mike McCarthy respectfully submit that this case be dismissed. Thrive

and Mr. McCarthy initiated this case in the first instance but do not intend to

pursue this case further. This case has run its course, and no longer presents

a live case or controversy. Thrive and Mr. McCarthy submit there is no cause

to further stay this matter as there is no basis for reactivating the case.

Therefore, there is no reason to delay the dismissal of this case, and

maintaining the case is wasting this court’s and the parties’ resources.

Thrive and Mr. McCarthy request that the court dismiss this matter without

prejudice and without costs or fees to any party. Thrive and Mr. McCarthy

are prepared to submit whatever the court requires to effectuate this request.

      Thrive disagrees with the statement presented by Mt. Hood Meadows

regarding Thrive’s intentions and purpose of this case. Meadows is not

authorized to speak for Thrive or make representations on its behalf. The

Forest Service is moving ahead to finalize a land trade based on appraisals

prepared by Richard Malloy. Thrive’s expert has reviewed these appraisals

and identified significant and substantial flaws that, if addressed, would

more than make up for the gap in values. While the approach to equalization

is unclear, Meadows has indicated its interest in keep significant land and


Page 3 –    THIRTY-FOURTH JOINT STATUS REPORT; HRVRC v.
            Casamassa, Case no. 3:15-cv-01397-BR
       Case 3:15-cv-01397-BR    Document 142   Filed 12/08/20   Page 6 of 7




business operations on the North side while also obtaining all the developable

land on the South side. As a result, based on the appraisals Meadows is

getting far more than 100% of what was contemplated by Thrive and the

members of the Cooper Spur Wild & Free Coalition, while Thrive is getting

far less that it contemplated plus Thrive faces continued uncertainty over

Meadows potential future development of the land it will retain on the North

side of Mt. Hood. Thrive has provided details about the errors its experts

have identified in the appraisals to the United States Forest Service, and

asked the Forest Service to address them.

      The present case involved a claim that the Forest Service had

unlawfully delayed completing the trade. The Forest Service has been

steadily moving forward, and Thrive sees that it is moving ahead. Once the

FEIS is completed, Record of Decision is issued, and administrative process is

completed, Thrive may or may not challenge the Forest Service’s decision on

the land trade. Thrive has not heard that the Forest Service will address the

deficiencies in the appraisals, however, it still might do so. Thrive has not

made a decision as to whether it will or will not challenge the trade. Any

future case would involve different claims and, furthermore, it is unlikely

that either Clackamas County or Hood River County would be named in any

potential future case.



Page 4 –    THIRTY-FOURTH JOINT STATUS REPORT; HRVRC v.
            Casamassa, Case no. 3:15-cv-01397-BR
      Case 3:15-cv-01397-BR   Document 142   Filed 12/08/20   Page 7 of 7




     Plaintiff Hood River County reports as follows:

     Plaintiff Hood River County supports dismissal of this action, per the

report of Plaintiffs Thrive (Hood River Valley Residents Committee) and

Mike McCarthy.

     Plaintiff Clackamas County reports as follows:

     Plaintiff Clackamas County joins the report of Plaintiffs Thrive (Hood

River Valley Residents Committee) and Mike McCarthy with regard to the

dismissal.

     Jointly and respectfully submitted this 8th day of December, 2020.

  FOR PLAINTIFFS:                       FOR DEFENDANTS:

  s/ Ralph O. Bloemers                  BILLY J. WILLIAMS, OSB # 901366
  Ralph O. Bloemers, OSB # 984172       United States Attorney
  For Plaintiffs HRVRC & Mike
  McCarthy                              s/ Sean E. Martin
                                        Sean E. Martin, OSB # 054338
  s/ Jonathan M. Radmacher              Assistant United States Attorney
  Jonathan M. Radmacher, OSB #          For Defendants
  924314
  For Plaintiff Mt. Hood Meadows
  Oregon, LLC

  s/ Lisa Knight Davies
  Lisa Knight Davies, OSB# 03356
  For Plaintiff Hood River County

  s/ Stephen L. Madkour
  Stephen L. Madkour, OSB# 941091
  For Plaintiff Clackamas County




Page 5 –     THIRTY-FOURTH JOINT STATUS REPORT; HRVRC v.
             Casamassa, Case no. 3:15-cv-01397-BR
